 1   SAO
     Ryan A. Hamilton
 2   Nevada Bar No. 11587
     HAMILTON LAW
 3   5125 S. Durango Dr., Ste. C
     Las Vegas, NV 89113
 4   Tel: (702) 818-1818
     Fax: (702) 974-1139 (fax)
 5   ryan@hamlegal.com
     Attorney for the Plaintiff,
 6   Leon Enterprises, Inc.

 7                              UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9
      LEON ENTERPRISES, INC., a Nevada             Case No.: 2:19-cv-01672-RFB-BNW
10    Corporation;
11            Plaintiff and Counterdefendant,
                                                   STIPULATION AND ORDER TO
12     vs.                                         EXTEND THE DEADLINE FOR
                                                   PLAINTIFF TO RESPOND TO
13    BENJAMIN GONZALEZ, an individual; and        DEFENDANT’S MOTION FOR
      MELISSA CARDENAS, an individual;             JUDGMENT ON THE PLEADINGS
14

15            Defendants and Counterplaintiffs,

16

17    BENJAMIN GONZALEZ, an individual; and
      MELISSA CARDENAS, an individual;
18
                      Third Party Plaintiffs,
19
       vs.
20
      ALEJANDRO LEON, an individual; and
21    LAURA LEON, an individual;

22                   Third Party Defendants.

23

24

25

26
 1
            IT IS HEREBY STIPULATED AND AGREED by the parties in the above-referenced
 2
     action that, while the parties are engaged in settlement discussions, the deadline for Plaintiff to
 3
     respond to Defendant’s Motion for Judgment on Pleadings shall be extended from November 18,
 4
     2019 to and including December 2, 2019.
 5
                        18th day of _________,
            DATED this ______        Nov.      2019.
 6

 7

 8     HAMILTON LAW                                     DENNETT WINSPEAR, LLP

 9
       /s/ Ryan A. Hamilton________                     /s/ Sagar Raich___________
10     Ryan A. Hamilton, Esq.                           Sagar Raich, Esq.
       Nevada Bar No. 11587                             RAICH LAW PLLC
11     5125 S. Durango, Suite C                         6785 S. Eastern Avenue, #5
       Las Vegas, NV 89113                              Las Vegas, NV 89119
12     Attorney for Plaintiff                           Attorney for Defendants

13

14                                                 ORDER

15          IT IS SO ORDERED this _______       November
                                   20th day of ___________, 2019.

16
                                                        ________________________________
                                            __________________________________
17                                                   RICHARD
                                            HON. JUDGE   BRENDAF.WEKSLER
                                                                   BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
18
                                                        DATED this
     Respectfully Submitted By:
19
     HAMILTON LAW
20
     By: /s/ Ryan A. Hamilton_____
21        Ryan A. Hamilton, Esq.
          Nevada Bar No. 11587
22        5125 S. Durango, Suite C
          Las Vegas, NV 89113
23        ryan@hamlegal.com
         Attorney for Plaintiff
24

25

26
